Citation Nr: 0704176	
Decision Date: 02/09/07    Archive Date: 02/22/07	

DOCKET NO.  04-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.   

2.  Entitlement to service connection for Type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to June 1971, 
with service in the Republic of Vietnam from January 1969 to 
November 1970.  The veteran had additional service in the 
Southwest Asia Theater of Operations during the period from 
September 1990 to June 1991, in addition to subsequent 
service with the United States Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In a decision of September 1998, the Board denied entitlement 
to service connection for a chronic back disorder.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.  The veteran recently reiterated his 
belief that he has a service-connected back disability.  The 
issue is not before the Board for adjudication and is 
referred to the RO for appropriate action.

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for Type II diabetes 
mellitus is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Post-traumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.  



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  See Pelegrini v. Principi, 
18 Vet. App. at 121.

In correspondence of October 2003 and June 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, as well as 
VA and private inpatient and outpatient treatment records and 
examination reports, and statements of a number of the 
veteran's associates.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; service medical and personnel records; VA 
medical records and examination reports; private medical 
records and examination reports; and various statements of 
the veteran's associates.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran seeks service connection for post-traumatic 
stress disorder.  Interestingly, he has not provided any 
information with respect to inservice stressors and/or post-
service mental health treatment notwithstanding VA's request 
for such information.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  However, 
if the claimed stressor is not combat-related, the veteran's 
lay testimony regarding the inservice stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

A review of the record indicates that, while in service, the 
veteran served as a motor transport operator, an 
administrative specialist, and a clerk typist.  Awards and 
commendations given the veteran include the Republic of 
Vietnam Campaign Medal, the Vietnam Service Medal with Four 
Campaign Stars, the Bronze Star Medal and the Southwest Asia 
Service Medal with two Bronze Service Stars.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a post-
traumatic stress disorder.  As of the time of a service 
medical examination in April 1991, just prior to the 
veteran's final separation from service, a psychiatric 
evaluation was within normal limits, and no pertinent 
diagnosis was noted.  A subsequent service medical 
examination conducted in December 1992, during the course of 
the veteran's service with the United States Army Reserve, 
were similarly negative for evidence of a post-traumatic 
stress disorder.  While in September 2005, many years 
following the veteran's discharge from service, he was 
described as experiencing "mild depression," it was likewise 
noted that he exhibited no symptoms of post-traumatic stress 
disorder.  In point of fact, to date, the veteran has yet to 
be diagnosed as having post-traumatic stress disorder.  

As noted above, to succeed on a claim of service connection 
for post-traumatic stress disorder, there must be 
demonstrated not only the existence of that disability, but a 
link, established by medical evidence, between current 
symptomatology and an inservice stressor.  If the stressor in 
question is not combat-related, the veteran's lay testimony 
regarding the alleged stressor is insufficient, absent 
corroborating credible evidence, to establish service 
connection.  

Despite attempts on the part of the RO, the veteran has 
failed to furnish information of a specificity such that his 
claimed inservice stressors might be verified.  More 
importantly, he has yet to be diagnosed as having post-
traumatic stress disorder.  Absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Therefore, because there 
is no diagnosis of a current disability, service connection 
for post-traumatic stress disorder must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


REMAND

The veteran seeks service connection for Type II diabetes 
mellitus as the result of exposure to Agent Orange in the 
Republic of Vietnam.  The evidence clearly shows that the 
served in Vietnam from January 1969 to January 1970.  

Pursuant to applicable law and regulation, where a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including Type II 
diabetes mellitus, shall be service connected, even though 
there is no record of such disease during service, if they 
have become manifest to a degree of 10 percent or more at any 
time after service.  For purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of United States and allied military operations in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

Upon VA medical examination in October 2003, it was noted 
that "no evidence" of diabetes had been found.  More 
specifically, based on a review of laboratory studies, it was 
the opinion of the examiner that the veteran had shown only 
one isolated fasting glucose of 130, with no subsequent 
glucose measurements greater than 126.  Based on standards 
for the diagnosis of diabetes, the examiner was of the 
opinion that the veteran had not met the criteria for a 
diagnosis of that disability.  He noted, however, that the 
veteran's claims folder was unavailable for review.  

During the period from December 2004 to December 2005, the 
veteran exhibited elevated blood sugar levels on a number of 
occasions.  Such findings, when taken in conjunction with the 
inability of the aforementioned VA examiner to review the 
veteran's claims file, raise some question as to whether the 
veteran does, in fact, currently experience clinically-
identifiable Type II diabetes mellitus.  Therefore, the Board 
finds that this matter must be remanded for further 
examination under 38 C.F.R. § 3.159(c)(4) in order to fully 
assist this veteran.

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran 
and his representative should be informed 
of any such problem.

2.  The veteran should then be afforded 
an additional VA examination, by a 
specialist or specialists, if necessary, 
in order to more accurately determine 
whether he does, in fact, meet criteria 
for a diagnosis of Type II diabetes 
mellitus.  The veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notification(s) must be 
associated with the claims file.  

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
examination(s), the examiner or examiners 
should specifically comment as to whether 
the veteran currently meets criteria for 
a diagnosis of Type II diabetes mellitus.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

3.  Thereafter, review the veteran's 
claim for service connection for Type II 
diabetes mellitus.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in November 2004.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


